United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1015
Issued: September 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On March 5, 2007 appellant filed a timely appeal from a nonmerit decision of the Office
of Workers’ Compensation Programs dated February 8, 2007 denying his request for
reconsideration as it was untimely and did not establish clear evidence of error. Because more
than one year has elapsed from the most recent merit decision dated December 19, 2003 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request for reconsideration was not
timely filed and failed to demonstrate clear evidence of error.

FACTUAL HISTORY
This case was previously before the Board. By decision dated December 19, 2003, the
Board affirmed the Office’s finding that appellant had not established more than a six percent
binaural hearing loss, for which he received a schedule award on January 18, 2002.1 The facts
and the history as stated in the Board’s December 19, 2003 decision are hereby incorporated by
reference.
On September 20, 2006 appellant filed a Form CA-7, claim for an additional schedule
award. He submitted a September 20, 2006 audiogram along with a September 10, 1991
operative and discharge report, previously of record.
In a letter dated October 11, 2006, the Office advised appellant that he would not be
entitled to an additional schedule award. It noted that he was last exposed to work-related noise
exposure in 1989 and that noise-induced hearing loss did not progress after the source of
hazardous noise was removed. The Office advised appellant that, to establish an increase in an
impairment rating, he would have to file a new Form CA-2, occupational disease claim, which
established that he had additional noise exposure at work after the schedule award of January 18,
2002 and that an additional loss occurred due to this additional noise exposure.
On January 29, 2007 appellant submitted a reconsideration form regarding the Office’s
decisions which found that he had a six percent binaural hearing loss. In a July 15, 2006 letter,
Sheila Elliott, an audiologist, stated that, between the years 2002 and 2006, appellant did not
have any hearing at 6,000 hertz or at 8,000 hertz in both ears. She further stated that appellant’s
overall hearing had declined in the past five years.
In a nonmerit decision dated February 8, 2007, the Office denied appellant’s request for
reconsideration on the basis that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
A claimant may seek an increased schedule award if the evidence establishes that he
sustained an increased impairment at a later date causally related to the employment injury.2
Even if the term reconsideration is used, when a claimant is not attempting to show error in the
prior schedule award decision and submits medical evidence regarding a permanent impairment
at a date subsequent to the prior schedule award decision, it should be considered a claim for an
increased schedule award which is not subject to time limitations.3 A proper claim for increased
1

Docket No. 03-2048 (December 19, 2003).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b (August 2002).
3

See Linda T. Brown, 51 ECAB 115 (1999). The Office issued a 1995 decision denying entitlement to a schedule
award as no ratable impairment was established. Appellant requested that the Office reconsider in 1997, submitting
a current report with a medical opinion that he had a 25 percent permanent impairment to the arms and legs. The
Office determined that appellant submitted an untimely request for reconsideration that did not show clear evidence
of error. The Board remanded the case for a merit decision. See also Paul R. Reedy, 45 ECAB 488 (1994).

2

hearing loss is not subject to time limitations and is not subject to the clear evidence of error
standard.
ANALYSIS
Appellant disagreed with the denial of his claim for an increased schedule award and
requested reconsideration on January 29, 2007. On February 8, 2007 the Office denied his
request for reconsideration for the reason that it was not timely filed and failed to present clear
evidence of error.
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he may apply for an additional schedule award for any increased
permanent impairment.4 The Board has also recognized that a claimant may be entitled to an
award for an increased hearing loss even after exposure to hazardous noise has ceased, if causal
relationship is supported by the medical evidence of record.5 The Office’s procedure manual
addresses the different procedures to be followed in schedule award cases where an original
award is modified and in cases where a claimant sustains increased impairment at a later date as
follows:
“(1) If it is determined after payment of a schedule award that the claimant is
entitled to a greater percentage of loss, an amended award should be issued. The
pay rate will remain the same and the revised award will begin on the day
following the end of the award issued previously.
(2) If, on the other hand, the claimant sustains increased impairment at a later date
which is due to work-related factors, an additional award will be payable if
supported by the medical evidence. In this case, the original award is undisturbed
and the new award has its own date of maximum medical improvement, percent
and period.”6
Although appellant submitted a form for reconsideration in his January 29, 2007 request,
he clearly indicated that he was providing new audiological evidence and wanted further review
of the schedule award issue. He submitted audiogram results from his September 20, 2006
hearing test and a July 15, 2006 letter from his audiologist noting a decline in his overall hearing
during the past five years. As the Office has not determined appellant’s entitlement to an
additional schedule award for his claimed increased hearing loss, this case will be remanded for
further development consistent with the Office’s procedures.

4

Paul R. Reedy, 45 ECAB 488, 490 (1994).

5

Adelbert E. Buzzell, 34 ECAB 96 (1982).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b(1)-(2) (March 1995).

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2007 decision is set aside and the
case remanded for further action consistent with this decision of the Board.
Issued: September 13, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

